Citation Nr: 1241792	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for liver cirrhosis.



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1973 to November 1975.  

This appeal arises to the Board of Veterans' Appeals (Board) from December 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for hepatitis C and for liver cirrhosis.

After receiving the December 2007 rating decision, the Veteran filed a notice of disagreement (hereinafter: NOD) that placed only the denial of service connection for hepatitis C on appeal.  In August 2008, the RO again issued a rating decision denying service connection for hepatitis C and liver cirrhosis.  In January 2009, the RO issued a statement of the case (hereinafter: SOC) that addresses only service connection for hepatitis C.  

Thereafter, in January 2009, the RO received correspondence from the Veteran that indicates disagreement with the denial of service connection for liver cirrhosis.  This January 2009 NOD is untimely with respect to the December 2007 rating decision; however, it is a timely NOD with respect to the August 2008 rating decision that denied service connection for liver cirrhosis.  See Gallegos v Gober, (an NOD must: (1) express disagreement; (2) be filed in writing; (3) be filed at the AOJ; (4) be filed with one year of the mailing date of the decision; and, (5) be filed by the claimant or authorized representative.  The correspondence received in January 2009 meets all five criteria for an NOD.  See also 38 U.S.C.A. § 7105.  

No SOC has been issued addressing service connection for liver cirrhosis.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran requested a hearing before a Veteran's Law Judge.  The RO notified the Veteran that a hearing was scheduled for September 2012.  The Veteran failed to report for the hearing, although the notification letter has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained his failure to report nor has he requested rescheduling of the hearing.  Therefore, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702(d) (2012).

Service connection for liver cirrhosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A diagnosis of hepatitis C was first offered in 1995.

2.  The Veteran has admitted using recreational IV drugs during active service. 

3.  In November 2007, a physician reviewed the Veteran's medical history, examined him, and concluded that the likely risk factor for hepatitis C was IV (intravenous) drug use during military service.

4.  The Veteran's admitted IV drug use during active service is evidence of drug abuse, which bars service connection for the resulting hepatitis C.  


CONCLUSION OF LAW

Hepatitis C was not incurred in active military service and may not be presumed to be incurred in active military service.  38 U.S.C.A. §§ 105, 1110, 1111, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notice was provided in a September 2006 letter to the Veteran.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant was afforded a VA medical examination in November 2007 (see claims files, Vol 12).  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service connection for Hepatitis C

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Statutory presumptions operate in connection with 38 U.S.C.A. §§ 1110, 1131, and the Veteran presumably invokes the presumption set forth at 38 U.S.C.A. § 105(a) (West 2002).

38 U.S.C.A. § 105(a) states in relevant part:

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.

Holton v Shinseki, 557 F.3d 1362, 1366 (2009). 

By its plain terms, section 105(a) creates a presumption that an injury or disease incurred by a Veteran during active service was incurred in the line of duty and not caused by misconduct.  There are two important components to this line-of-duty presumption.  First, section 105(a) makes clear that an injury or disease will be deemed to have been incurred in the line of duty if it occurred at almost any time during active service-even during authorized leave.  A Veteran need not show that her/his injury occurred while she/he was performing service-related duties or acting within the course and scope of employment in order to receive disability benefits; for purposes of disability compensation-as noted by the Court, "a service member's workday never ends."  Id.  

Section 105(a) also creates a presumption that an in-service injury or disease did not result from misconduct.  Sections 1110 and 1131 require that the injury or disease occur in the "line of duty" in order to be eligible for disability compensation.  Section 105(a) defines "line of duty," as used in those provisions, to mean an injury that occurs during active service and is not caused by misconduct.  Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  Section 105(a) therefore "deals with the situation where there is a question whether the claimed medical condition was incurred in 'line of duty' or outside such duty, because it resulted from the Veteran's misconduct."  Dye v. Mansfield, 504 F.3d 1289, 1292 (Fed. Cir. 2007).

The effect of the line-of-duty presumption on claims for disability compensation can be summarized as follows: If a Veteran shows that he suffered an injury or contracted a disease during active military service, that injury or disease will be presumed under section 105(a) to have occurred in the line of duty.  That presumption can be rebutted only if the government shows that the injury or disease was caused by the Veteran's own willful misconduct or abuse of alcohol or drugs.  See Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005).  Thus, if the Veteran establishes that he was injured or contracted a disease during active service and the government does not show that the injury or disease resulted from willful misconduct, the Veteran has satisfied the second of the three elements of a compensation claim-that a disease or injury was incurred in service.  Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).

To be eligible for disability compensation, however, it is not enough for a Veteran to show that he incurred a disease or injury while in service; he must also show that he has a present disability and that there is a nexus between that disability and his in-service injury or disease.  Shedden, 381 F.3d at 1167.  While the section 105(a) presumption establishes that an injury or disease that was incurred during service was incurred in the line of duty, it is irrelevant to the question whether that in-service injury or disease is causally related to the current disability.  Dye v. Mansfield, 504 F.3d at 1292 (cited in Holton, 557 F.3d 1365-67).

The next question to be answered is what standard of proof is necessary to rebut the line-of-duty presumption.  With respect to willful misconduct issues, the Federal Circuit held that a preponderance of the evidence is the proper evidentiary standard to rebut the presumption, such that it may be determined that the disability is the result of willful misconduct.  See Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005).  From this, the Board concludes that the preponderance-of-the-evidence standard also applies to cases where abuse of alcohol or drugs is found.  Applying that principle to the instant case, the government must therefore show by a preponderance of the evidence that hepatitis C is the result of drug abuse.  

In December 2007, the Veteran reported that he contracted hepatitis C while in basic training due to injections and inoculations administered by "jet-injected shots" received at that time.  He reported that his hepatitis C was first detected in October 1995.   

In November 2007, a VA physician reviewed the medical history, examined the Veteran, found hepatitis C, and concluded, "The likely risk factor is most specific identified risk factor would be use of IV drugs.  He was exposed to this risk factor during military service."  This medical opinion is persuasive, as it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The only medical evidence that tends to controvert the above-mentioned opinion was offered by a VA certified physician's assistant in February 2008.  This health-care provider mentioned that the Veteran was transfused during abdominal surgery in 1990 and theorized that hepatitis C stemmed from that transfusion.  While this theory is plausible, the provider of the opinion is not shown to be an expert in the field of hepatitis C etiology and therefore the opinion shall be afforded less weight than the opinion of the VA physician.  Nieves-Rodriguez, Reonal, both supra.

In his substantive appeal, the Veteran admitted to IV drug use during active service, but argued that his in-service IV drug use was accorded too much weight by the opining VA physician, as his needle-sharing partner was, for the most part, a safe partner.  

The Board must address the competency, credibility, and probative value of the lay evidence.  The lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, because the VA examining physician's theory of etiology of hepatitis C differs from the Veteran's theory of etiology, the Veteran's etiology opinion will not be accorded any weight.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence of record, the Board finds that the evidence preponderates for the conclusion that hepatitis C is the result of the Veteran's drug abuse during active service.  The evidence therefore preponderates against service connection for hepatitis C.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for hepatitis C must therefore be denied.  


ORDER

Service connection for hepatitis C is denied.



REMAND

In an August 2008 rating decision, the RO denied service connection for liver cirrhosis.  The Veteran submitted a timely NOD.  No SOC has been issued addressing this issue and it is not clear that the Veteran has withdrawn his NOD.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon, supra; VAOPGCPREC 16-92.  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC addressing service connection for liver cirrhosis.  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


